In re: Mrs. Renee G. Liebendorfer applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Calcasieu. 217 So.2d 37.
The application is denied. We find no error of law in the judgment complained of.
SANDERS, J., is of the opinion a writ should be granted as to assignments of error 1 and 2.
SUMMERS, J., is of the opinion the writ should be granted.
BARHAM, J., is of the opinion a writ should be granted as to assignment of errors (1) and (2). There is no basis in the pleadings for relief under assignment of error no. (3).